DETAILED ACTION
Claims 1-16 and 19 are pending. 
Claims 17-18 and 20-21 are cancelled.
Claims 1-8, 10-12, 15-16 and 19  are rejected.
Claims 9 and 13-14 are “objected to” as having allowable subject matter.
This action is Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-8, 10-12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Astrom et al., US Pub. 2020/0267670 (hereinafter Astrom) in view of Lieberg et al., US Pub. 2019/0364489 (hereinafter Lieberg).

With respect to claim 1, Astrom teaches an infrastructure equipment (figs. 5 & 10, eNB 800) for use in a wireless communications system comprising the infrastructure equipment and one or more communications devices (fig. 10, network 1000 with eNB 800 and UEs 900; [0183]), wherein the infrastructure equipment comprises controller circuitry and transceiver circuitry (fig. 8, processor(s) 804 and interface 802; [0177]-[0178]) which are configured in combination
to broadcast one or more synchronisation signals for use by the one or more communications devices to achieve synchronisation with a cell provided by the infrastructure equipment ([0102], “The configurable synchronization signal may be transmitted in addition to at least one predefined synchronization signal transmitted by the radio access node……The predefined signal may be specified upon deployment of the radio access node. The predefined signal may comprise a primary synchronization signal (PSS) and/or a secondary synchronizing signals (SSS)”, the predefined signal (e.g., PSS and SSS) is the “one or more synchronization signals”; see also [0071] and [0081]-[0082]), and 
to broadcast an additional synchronisation signal (fig. 5, Resynchronization signal 520; [0102], “The configurable synchronization signal may be transmitted in addition to at least one predefined synchronization signal transmitted by the radio access node…..The configurable synchronization signals may be transmitted in addition to at least one of a PSS and a SSS transmitted by the radio access node”, the configurable synchronization signal is the “additional synchronisation signal”), the additional synchronisation signal including an indication of a status of a first However, it is also possible that some additional information is conveyed by the resynchronization signal. One example of useful information to convey, in addition to the cell identity, may for example be to indicate that the MIB or other system information has changed. This can then further be used by the UE to determine whether some or all MIB and/or SIB reading can be skipped. Similarly, information regarding Extended Access Barring may be conveyed…..”,  (1) first communication parameter are either of MIB, SIB and access barring, (2) the status of communication parameters (e.g.,  MIB or SI has changed, access barring information) are conveyed by the  configurable synchronization signal/resynchronization signal, where parameter statuses are in accordance with network conditions, (3) the resynchronization signal is configurable; [0193],  “Hence, in addition to a cell identity, the resynchronization signal can be used convey additional information, such as indication that the MIB or some other system information has changed, or access barring information”; see also [0118]).
Astrom teaches to broadcast one or more synchronisation signals for use by the one or more communications devices to achieve synchronisation with a cell provided by the infrastructure equipment, to broadcast an additional synchronisation signal the additional synchronisation signal including an indication of a status of a first communications parameter selected from a plurality of communications parameters in accordance with conditions determined by the controller circuitry, but is silent on “wherein the additional synchronisation signal comprises a plurality of bits, wherein a first portion of the plurality of bits is fixed and a second portion of the plurality of bits is configurable”.
However, Lieberg teaches wherein the additional synchronisation signal comprises a plurality of bits, wherein a first portion of the plurality of bits is fixed and a second portion of the plurality of bits is configurable ([0076], “In other examples the indication comprises a resource based  Resource based Access Class Barring (RACB) bitmap, where each bit relates to a certain resource based access class. When a bit in the bitmap is set this indicates that a particular resource based access class is barred…”; [0077], “several RACB bit maps may be signaled, for example broadcasted in the system information. Each bitmap may be applicable to a certain pre-defined resource usage, e.g. coverage extension level”; [0080]; [0084], “In a first step, a synchronization channel or the master information block may be used to indicate to the UE a change in the access barring…”; [0085], “For a more dynamic control of the barring mechanism, the barring information can be placed it in the synchronization channel, common control channel, another channel monitored by the wireless terminal….”, Note: (1) the  bits in the bitmap carried by the synchronization signal are configurable and is the second portion of the plurality bits, and (2) the first portion of the plurality of bits that is fixed correspond to other fixed parameters of the synchronization signal or MIB used for carrying the bitmap). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Astrom system to include the feature “wherein the additional synchronisation signal comprises a plurality of bits, wherein a first portion of the plurality of bits is fixed and a second portion of the plurality of bits is configurable”, as disclosed by Lieberg because  by placing the barring information in the synchronization channel, common control channel, another channel monitored by the wireless terminal, or a new channel that the wireless terminal is requested to monitor and decode before attempting system access, a more dynamic control of the barring mechanism is possible (See Lieberg: para [0085]).






With respect to claim 16, Astrom teaches a method of operating an infrastructure equipment (figs. 5 & 10, eNB 800) in a wireless communications system comprising the infrastructure equipment and one or more communications devices (fig. 10, network 1000 with eNB 800 and UEs 900; [0183]), the method comprising
broadcasting one or more synchronisation signals for use by the one or more communications devices to achieve synchronisation with a cell provided by the infrastructure equipment ([0102], “The configurable synchronization signal may be transmitted in addition to at least one predefined synchronization signal transmitted by the radio access node……The predefined signal may be specified upon deployment of the radio access node. The predefined signal may comprise a primary synchronization signal (PSS) and/or a secondary synchronizing signals (SSS)”, the predefined signal (e.g., PSS and SSS) is the “one or more synchronization signals”; see also [0071] and [0081]-[0082]), and 
broadcasting an additional synchronisation signal (fig. 5, Resynchronization signal 520; [0102], “The configurable synchronization signal may be transmitted in addition to at least one predefined synchronization signal transmitted by the radio access node…..The configurable synchronization signals may be transmitted in addition to at least one of a PSS and a SSS transmitted by the radio access node”, the configurable synchronization signal is the “additional synchronisation signal”), the additional synchronisation signal including an indication of a status of a first communications parameter selected from a plurality of communications parameters in accordance with conditions determined by the infrastructure equipment ([0192],  “However, it is also possible that some additional information is conveyed by the resynchronization signal. One example of useful information to convey, in addition to the cell identity, may for example be to indicate that the MIB or other system information has changed. This can then further be used by the UE to determine whether some or all MIB and/or SIB reading can be skipped. Similarly, information regarding Extended Access Barring may be conveyed…..”,  (1) first communication parameter are either of MIB, SIB and access barring, (2) the status of communication parameters (e.g.,  MIB or SI has changed, access barring information) are conveyed by the  configurable synchronization signal/resynchronization signal, where parameter statuses are in accordance with network conditions, (3) the resynchronization signal is configurable; [0193],  “Hence, in addition to a cell identity, the resynchronization signal can be used convey additional information, such as indication that the MIB or some other system information has changed, or access barring information”; see also [0118]).
Astrom teaches to broadcast one or more synchronisation signals for use by the one or more communications devices to achieve synchronisation with a cell provided by the infrastructure equipment, to broadcast an additional synchronisation signal the additional synchronisation signal including an indication of a status of a first communications parameter selected from a plurality of communications parameters in accordance with conditions determined by the controller circuitry, but is silent on “wherein the additional synchronisation signal comprises a plurality of bits, wherein a first portion of the plurality of bits is fixed and a second portion of the plurality of bits is configurable”.
However, Lieberg teaches wherein the additional synchronisation signal comprises a plurality of bits, wherein a first portion of the plurality of bits is fixed and a second portion of the plurality of bits is configurable ([0076], “In other examples the indication comprises a resource based access barring bitmap, e.g. Resource based Access Class Barring (RACB) bitmap, where each bit relates to a certain resource based access class. When a bit in the bitmap is set this indicates that a particular resource based access class is barred…”; [0077], “several RACB bit maps may be signaled, for example broadcasted in the system information. Each bitmap may be applicable to a certain pre-defined resource usage, e.g. coverage extension level”; [0080]; [0084], “In a first step, a synchronization channel or the master information block may be used to indicate to the UE a change in the access barring…”; [0085], For a more dynamic control of the barring mechanism, the barring information can be placed it in the synchronization channel, common control channel, another channel monitored by the wireless terminal….”, Note: (1) the  bits in the bitmap carried by the synchronization signal are configurable and is the second portion of the plurality bits, and (2) the first portion of the plurality of bits that is fixed correspond to other fixed parameters of the synchronization signal or MIB used for carrying the bitmap). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Astrom system to include the feature “wherein the additional synchronisation signal comprises a plurality of bits, wherein a first portion of the plurality of bits is fixed and a second portion of the plurality of bits is configurable”, as disclosed by Lieberg because  by placing the barring information in the synchronization channel, common control channel, another channel monitored by the wireless terminal, or a new channel that the wireless terminal is requested to monitor and decode before attempting system access, a more dynamic control of the barring mechanism is possible (See Lieberg: para [0085]).


With respect to claim 19, Astrom teaches a communications device (fig. 10, network 1000 with UEs 900; [0183]) for use in a wireless communications system comprising an infrastructure equipment (figs. 5 & 10, eNB 800) and the communications device, wherein the communications device comprises controller circuitry (fig. 9. Processor(s) 904; [0181]-[0182) and transceiver circuitry (fig. 9, interface 902; [0181]-[0182]) which are configured in combination
to receive a first broadcast from the infrastructure equipment comprising one or more synchronisation signals for use by the communications device to achieve synchronisation with a cell provided by the infrastructure equipment ([0102], “The configurable synchronization signal may be transmitted in addition to at least one predefined synchronization signal transmitted by the radio access node……The predefined signal may be specified upon deployment of the radio access node. The predefined signal may comprise a primary synchronization signal (PSS) and/or a secondary synchronizing signals (SSS)”, the predefined signal (e.g., PSS and SSS) is the “one or more synchronization signals”; see also [0071] and [0081]-[0082]), and 
to receive a second broadcast from the infrastructure equipment comprising an additional synchronisation signal (fig. 5, Resynchronization signal 520; [0102], “The configurable synchronization signal may be transmitted in addition to at least one predefined synchronization signal transmitted by the radio access node…..The configurable synchronization signals may be transmitted in addition to at least one of a PSS and a SSS transmitted by the radio access node”, the configurable synchronization signal is the “additional synchronisation signal”), the additional synchronisation signal including an indication of a status of a first communications parameter selected from a plurality of communications parameters in accordance with conditions determined by the infrastructure equipment ([0192],  “However, it is also possible that some additional information is conveyed by the resynchronization signal. One example of useful information to convey, in addition to the cell identity, may for example be to indicate that the MIB or other system information has changed. This can then further be used by the UE to determine whether some or all MIB and/or SIB reading can be skipped. Similarly, information regarding Extended Access Barring may be conveyed…..”,  (1) first communication parameter are either of MIB, SIB and access barring, (2) the status of communication parameters (e.g.,  MIB or SI has changed, access barring information) are conveyed by the  configurable synchronization signal/resynchronization signal, where parameter statuses are in accordance with network conditions, (3) the resynchronization signal is configurable; [0193],  “Hence, in addition to a cell identity, the resynchronization signal can be used convey additional information, such as indication that the MIB or some other system information has changed, or access barring information”; see also [0118]), and
This can then further be used by the UE to determine whether some or all MIB and/or SIB reading can be skipped. Similarly, information regarding Extended Access Barring may be conveyed”; [0118], “A third information is currency or validity of system information (SI) and/or a value tag or hash value, e.g. one or more bits indicating whether the SI has been updated during the last X time units, wherein X may be a configured value or preset in a standardization document. The radio device may use third information to determine that it may read system information less frequently in order to save power. A fourth information is any information related to access barring (AB), e.g. similar or equivalent to a flag indicative that AB is enabled (e.g., similar to an existing flag in the MIB for NB-IoT, such as MIB-NB). If the fourth information is provided in the configurable synchronization signal, the radio device may determine in the step 404 that it does not need not read the MIB and/or the SIBs for confirmation each time before accessing the radio access node or the corresponding cell”).
Astrom teaches to receive a first broadcast from the infrastructure equipment comprising one or more synchronisation signals for use by the communications device to achieve synchronisation with a cell provided by the infrastructure equipment, to receive a second broadcast from the infrastructure equipment comprising an additional synchronisation signal, the additional synchronisation signal including an indication of a status of a first communications parameter selected from a plurality of communications parameters in accordance with conditions determined by the infrastructure equipment, and to determine, based on the received additional synchronisation signal, the status of the communications parameter, but is silent on “wherein the additional synchronisation signal comprises a plurality of bits, wherein a first portion of the plurality of bits is fixed and a second portion of the plurality of bits is configurable”.
 Resource based Access Class Barring (RACB) bitmap, where each bit relates to a certain resource based access class. When a bit in the bitmap is set this indicates that a particular resource based access class is barred…”; [0077], “several RACB bit maps may be signaled, for example broadcasted in the system information. Each bitmap may be applicable to a certain pre-defined resource usage, e.g. coverage extension level”; [0080]; [0084], “In a first step, a synchronization channel or the master information block may be used to indicate to the UE a change in the access barring…”; [0085], “For a more dynamic control of the barring mechanism, the barring information can be placed it in the synchronization channel, common control channel, another channel monitored by the wireless terminal….”, Note: (1) the  bits in the bitmap carried by the synchronization signal are configurable and is the second portion of the plurality bits, and (2) the first portion of the plurality of bits that is fixed correspond to other fixed parameters of the synchronization signal or MIB used for carrying the bitmap). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Astrom system to include the feature “wherein the additional synchronisation signal comprises a plurality of bits, wherein a first portion of the plurality of bits is fixed and a second portion of the plurality of bits is configurable”, as disclosed by Lieberg because  by placing the barring information in the synchronization channel, common control channel, another channel monitored by the wireless terminal, or a new channel that the wireless terminal is requested to monitor and decode before attempting system access, a more dynamic control of the barring mechanism is possible (See Lieberg: para [0085]).


With respect to claim 2, Astrom teaches broadcast of an additional synchronisation signal, the additional synchronisation signal including an indication of a status of a first communications parameter selected from a plurality of communications parameters in accordance with conditions determined by the controller circuitry (see claim 1).  Astrom further teaches to broadcast one or more other additional synchronisation signals ([0074], “Different configuration messages indicative of different synchronization signal configurations (and, for example, different configurable synchronization signals according to the respective configuration messages) may be transmitted to the radio devices belonging to different groups”, the different configurable synchronization signals transmitted to the radio devices belonging to different group is the “other additional synchronisation signals”; [0075], “The groups and/or the one or more radio devices may be distinguished (e.g., for the purpose of transmitting the synchronization signal configuration) by at least one of a device category, a channel quality, a length of the configurable synchronization signal (e.g., including a number of repetitions and/or a coding pattern) and a maximum number of control signal repetition”), providing an indication of the status of one or more other communications parameters selected from the plurality of communications parameters in accordance with conditions determined by the controller circuitry (see claim 1 and also para [0118] & [0192]-[0193] for indication of status of parameters included in the configurable synchronization signals).


With respect to claim 3, Astrom teaches wherein the additional synchronisation signal comprises a different number of bits than the one or more other additional synchronisation signals ([0120], “In case the additional information is provided in the configurable synchronization signal, the additional information may be conveyed by altering a sequence index such that each sequence index implies a certain piece of information…… The number of bits and/or encoding used to represent each type of information can be fixed or variable, for example configured in order to reflect requirements in the current deployment scenario”, thus since the number of bits and/or encoding used to represent each type of information can be variable, the additional synchronisation signal may comprise a different number of bits than the one or more other additional synchronisation signals; see also [0118]).


With respect to claim 4, Astrom teaches wherein the additional synchronisation signal is broadcast for a different amount of time than the one or more other additional synchronisation signals ([0114], “The synchronization signal configuration may specify the transmission pattern…….. A third parameter is the length of the configurable synchronization signal, or the sequence encoded therein…”; [0115], “The network, its RAN or its radio access node may configure one or more transmission patterns to cater for different device types (e.g., defined in terms of the radio device categories) and/or coverage levels (e.g., defined in terms of the MCL)…”, each transmission pattern corresponds to a different  configurable synchronization signal (i.e. an additional synchronization signal and one or more other additional synchronization signal); see also [0074][-0075]).


With respect to claim 5, Astrom teaches wherein the additional synchronisation signal is broadcast in a different narrowband of a wireless access interface provided by the infrastructure equipment to a narrowband in which the one or more other additional synchronisation signals are broadcast ([0114], “The synchronization signal configuration may specify the transmission pattern….. A sixth parameter comprises a frequency location and the bandwidth, e.g., the number of frequency bands….. Each of the frequency bands may be associated with the frequency location and/or the bandwidth used for each transmission occasion. Without limitation, each frequency band may A radio device of a particular type or radio device category may be scheduled according to its type or category. For example, the radio resources allocated for an NB-IoT radio device may comprise one physical RB (PRB), the radio resources allocated for a Cat-M1 radio device may be one narrow band, i.e., 6 PRBs, the radio resources allocated for a Cat-M2 radio device may be one wide band, i.e., 24 PRBs”; [0115], “The network, its RAN or its radio access node may configure one or more transmission patterns to cater for different device types (e.g., defined in terms of the radio device categories) and/or coverage levels (e.g., defined in terms of the MCL). For example, for the same coverage target, devices capable of receiving wider bandwidth signal (e.g., Cat M-2 devices) may be configured with a transmission pattern with a small number of repetitions and large bandwidth, while devices capable of receiving narrower bandwidth signal (e.g., Cat M-1 devices) may be configured with a transmission pattern with large number of repetitions and narrower bandwidth”; see also [0074]-[0075], different configurable synchronization signals corresponding to different transmission patterns can be configured and transmitted to disjoint groups of radio devices).


With respect to claim 6, Astrom teaches wherein the status of the first or the others of the plurality of the communications parameters includes one or more of an indication of a change in system information for the cell provided by the infrastructure equipment, an indication of whether a paging time window comprising a one or more paging occasions during which the one or more communications devices may be paged by the infrastructure equipment is active, and an indication of whether access for the one or more communications is currently barred for the cell ([0192],  “However, it is also possible that some additional information is conveyed by the resynchronization signal. One example of useful information to convey, in addition to the cell identity, may for example be to indicate that the MIB or other system information has changed. This can then further be used by the UE to determine whether Similarly, information regarding Extended Access Barring may be conveyed…..”; [0193],  “Hence, in addition to a cell identity, the resynchronization signal can be used convey additional information, such as indication that the MIB or some other system information has changed, or access barring information”; see also [0118]).


With respect to claim 7, Astrom teaches wherein the additional synchronisation signal comprises one or more bits, wherein the one or more bits are fewer than a number of bits required to indicate the status of all of the plurality of communications parameters ([0118], “Furthermore, the configurable synchronization signals, or the underling sequences, may include (e.g., represent or be encoded with) additional information, e.g., by altering the configurable synchronization signals, or the underling sequences. The included information may comprise at least one of the following pieces of information…….”, since “at least one” parameter is included, the one or more bits may be fewer than a number of bits required to indicate the status of all of the plurality of communications parameters; [0120], “The number of bits and/or encoding used to represent each type of information can be fixed or variable, for example configured in order to reflect requirements in the current deployment scenario”).


With respect to claim 8, Astrom teaches an infrastructure equipment according to Claim 1, wherein the additional synchronisation signal is for monitoring by a subset of the one or more communications devices ([0074], “The radio access node may transmit different configuration messages to disjoint groups of the radio devices. Different configuration messages indicative of different synchronization signal configurations (and, for example, different configurable synchronization signals according to the respective configuration messages) may be transmitted to the radio devices belonging The groups and/or the one or more radio devices may be distinguished (e.g., for the purpose of transmitting the synchronization signal configuration) by at least one of a device category, a channel quality, a length of the configurable synchronization signal (e.g., including a number of repetitions and/or a coding pattern) and a maximum number of control signal repetition”).


With respect to claim 10, Astrom teaches wherein the additional synchronisation signal is configured to provide the indication of the status of the first communications parameter by default ([0116], “The time domain parameters of the transmission pattern may be expressed in any suitable time unit or combination of time units, such as OFDM symbols, subframes, radio frames, milliseconds, TTIs, etc. In an example embodiment, these parameters are configured with fixed values, but they may also vary according to ways known to both the radio access node and the radio device”), and the controller circuitry is configured in combination with the transceiver circuitry to reconfigure the additional synchronisation signal to provide an indication of the status of one or more others of the plurality of communications parameters, and to provide an indication to the one or more communications devices that the additional synchronisation signal has been reconfigured ([0115],  “The network, its RAN or its radio access node may configure one or more transmission patterns to cater for different device types (e.g., defined in terms of the radio device categories) and/or coverage levels (e.g., defined in terms of the MCL). For example, for the same coverage target, devices capable of receiving wider bandwidth signal (e.g., Cat M-2 devices) may be configured with a transmission pattern with a small number of repetitions and large bandwidth, while devices capable of receiving narrower bandwidth signal (e.g., Cat M-1 devices) may be configured with a transmission pattern with large number of repetitions and narrower bandwidth. This can allow the radio device, which is capable of receiving the wider bandwidth signal, to finish the resynchronization more quickly”; [0118], “the 


With respect to claim 11, Astrom teaches wherein the controller circuitry is configured in combination with the transceiver circuitry to signal the indication that the additional synchronisation signal has been reconfigured to the one or more communications devices via system information ([0079]; [0128], “the synchronization signal configuration may be transmitted in the step 302 by both broadcast signaling, such as system information, multicast signaling or unicast signaling, such as dedicated RRC signaling. An example of the SI broadcast is that a semi-static synchronization signal configuration is broadcasted in a specific System Information Block (SIB) or added to an existing SIB. Any dynamic change of the synchronization signal configuration may be subject to an existing SI update procedure”).


With respect to claim 12, Astrom teaches wherein the controller circuitry is configured in combination with the transceiver circuitry to signal the indication that the additional synchronisation signal has been reconfigured to the one or more communications devices via Radio Resource Control configurations specific to each of the one or more communications devices ([0079]; [0128], “the synchronization signal configuration may be transmitted in the step 302 by both broadcast signaling, such as system information, multicast signaling or unicast signaling, such as dedicated RRC signaling. An example of the SI broadcast is that a semi-static synchronization signal configuration is broadcasted in a The configurable synchronization signal may be radio device-specific”).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Astrom in view of Lieberg and further in view of Asterjadhi et al., US Pub. 2018/0234918 (hereinafter Asterjadhi).

With respect to claim 15, Astrom in view of Lieberg is silent on “wherein the additional synchronisation signal is a wake-up signal, the wake-up signal providing an indication that one of the communications devices will receive a downlink message from the infrastructure equipment for the one of the communications devices to decode”.
However, Asterjadhi teaches wherein the additional synchronisation signal is a wake-up signal, the wake-up signal providing an indication that one of the communications devices will receive a downlink message from the infrastructure equipment for the one of the communications devices to decode ([0054], “AP 105-a may transmit wakeup signals or wakeup radio transmissions 210 to be received by companion radio 117 of STA 115-b. STA 115-b may synchronize the companion radio 117 via synchronization information (e.g., TSF information) received in wakeup signals 220 (e.g., synchronization information in wakeup messages). For example, TSF information may be piggy-back in wakeup signals 220 (e.g., that are traffic driven) to reduce the frequency of beacons 215 (e.g., reduce power consumed by primary radio 116) and enable opportunistic companion radio 117 synchronization…”; [0068], “At 410-a, AP 105-d may transmit a message including synchronization information such as a clock, interval, 
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Astrom-Lieberg system to include the feature “wherein the additional synchronisation signal is a wake-up signal, the wake-up signal providing an indication that one of the communications devices will receive a downlink message from the infrastructure equipment for the one of the communications devices to decode”, as disclosed by Asterjadhi because it results in reduction in power consumed by the station due to reduced frequency of beacons. Overall, it contributes to a conservation of power at the station (See Asterjadhi: [0054], [0057]).



Allowable Subject Matter
Claims 9, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Response to Arguments
The Applicant's arguments  are moot in view of the new grounds of rejection introduced in this office action to address the claim amendments.. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        12/2/2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477